UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4215 DREYFUS PREMIER GNMA FUND, INC. -Dreyfus GNMA Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 04/30 Date of reporting period: 1/31/2014 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus GNMA Fund, Inc. January 31, 2014 (Unaudited) Coupon Maturity Principal Bonds and Notes109.5% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables7.6% Ally Auto Receivables Trust, Ser. 2012-SN1, Cl. A3 0.57 8/20/15 5,000,000 5,002,910 Ally Auto Receivables Trust, Ser. 2012-SN1, Cl. A2 0.51 12/22/14 1,923,546 1,923,793 Ally Master Owner Trust, Ser. 2011-3, Cl. A2 1.81 5/15/16 6,000,000 6,022,068 Carmax Auto Owner Trust, Ser. 2013-1, Cl. A2 0.42 3/15/16 5,380,220 5,382,218 Ford Credit Auto Lease Trust, Ser. 2012-A, Cl. A3 0.85 1/15/15 3,746,736 3,749,596 Ford Credit Auto Lease Trust, Ser. 2011-B, Cl. A4 1.42 1/15/15 5,567,171 5,573,423 Ford Credit FloorPlan Master Owner Trust, Ser. 2012-4, Cl. A1 0.74 9/15/16 2,443,000 2,447,201 Mercedes-Benz Auto Lease Trust, Ser. 2012-A, Cl. A4 1.07 11/15/17 5,500,000 5,505,500 Nissan Auto Lease Trust, Ser. 2011-B, Cl. A3 0.92 2/16/15 759,889 760,004 Nissan Auto Lease Trust, Ser. 2012-A, Cl. A3 0.98 5/15/15 4,538,539 4,544,067 World Omni Automobile Lease Securitization Trust, Ser. 2012-A, Cl. A2 0.71 1/15/15 453,565 453,628 World Omni Automobile Lease Securitization Trust, Ser. 2011-A, Cl. A4 1.78 9/15/16 195,768 195,879 Asset-Backed Ctfs./Credit Cards1.0% GE Capital Credit Card Master Note Trust, Ser. 2009-4, Cl. A 3.80 11/15/17 5,400,000 Asset-Backed Ctfs./Equipment1.4% CNH Equipment Trust, Ser. 2012-D, Cl. A2 0.45 4/15/16 1,769,398 1,769,665 CNH Equipment Trust, Ser. 2011-C, Cl. A3 1.19 12/15/16 4,187,458 4,204,270 GE Equipment Midticket, Ser. 2011-1, Cl. A3 1.00 8/24/15 1,750,388 1,753,002 Asset-Backed Ctfs./Home Equity Loans.0% Equivantage Home Equity Loan Trust, Ser. 1997-1, Cl. A4 7.78 3/25/28 75,255 a 74,838 GE Capital Mortgage Services Trust, Ser. 1999-HE1, Cl. A7 6.27 4/25/29 58,369 58,073 Residential Mortgage Pass-Through Ctfs..1% GSR Mortgage Loan Trust, Ser. 2004-12, Cl. 2A2 2.43 12/25/34 588,701 a U.S. Government Agencies/Mortgage-Backed93.5% Federal Home Loan Mortgage Corp.: 5.00%, 3/1/20 125,258 b 134,545 Federal National Mortgage Association: 4.50% 4,400,000 b,c 4,708,688 5.50%, 9/1/39 1,870,094 b 2,078,026 6.00%, 4/1/35 1,075,605 b 1,198,559 Gtd. Pass-Through Ctfs., REMIC, Ser. 2003-49, Cl. JE, 3.00%, 4/25/33 207,424 b 215,024 Government National Mortgage Association I: 4.50% 9,275,000 c 10,064,825 4.00%, 9/15/24 - 6/15/43 42,663,263 45,379,673 4.50%, 10/15/24 - 10/15/41 56,810,721 61,976,838 5.00%, 10/15/23 - 3/15/41 27,786,455 30,748,863 5.50%, 6/15/20 - 9/15/39 30,528,591 34,174,191 6.00%, 10/15/19 - 9/15/39 12,769,913 14,463,123 6.50%, 5/15/28 - 6/15/32 219,429 246,937 7.00%, 11/15/22 - 12/15/22 7,335 8,028 7.50%, 2/15/17 - 5/15/26 2,038,465 2,169,732 8.00%, 9/15/21 - 12/15/22 950,061 1,099,679 8.50%, 12/15/16 - 12/15/22 649,339 679,798 9.00%, 9/15/19 - 12/15/22 651,814 693,987 9.50%, 3/15/18 - 1/15/25 187,596 193,066 Ser. 2013-57, Cl. A, 1.35%, 6/16/37 3,027,247 2,995,797 Ser. 2012-131, Cl. A, 1.90%, 2/16/53 6,358,676 6,098,066 Ser. 2012-120, Cl. A, 1.90%, 2/16/53 6,354,435 6,098,482 Ser. 2013-63, Cl. AM, 2.00%, 2/16/47 3,056,499 a 2,960,567 Government National Mortgage Association II: 3.50% 11,565,000 c 11,915,564 4.00% 43,225,000 c 45,840,450 4.50% 32,355,000 c 35,125,400 3.00%, 8/20/42 - 4/20/43 44,463,591 44,149,175 3.50%, 9/20/42 - 10/20/43 75,739,277 78,158,202 4.00%, 12/20/24 - 1/20/43 16,885,950 17,950,098 4.50%, 12/20/39 - 3/20/42 21,841,162 23,813,852 5.00%, 11/20/24 - 4/20/35 4,544,400 5,013,173 5.50%, 1/20/34 - 9/20/35 7,606,786 8,474,535 6.00%, 12/20/28 - 2/20/36 5,824,030 6,537,950 6.50%, 5/20/31 - 7/20/31 694,626 807,406 7.00%, 4/20/24 - 4/20/32 3,860,601 4,571,646 7.50%, 9/20/30 53,692 63,360 9.00%, 7/20/25 48,037 55,852 9.50%, 9/20/17 - 2/20/25 41,662 43,840 U.S. Government Securities5.9% U.S. Treasury Inflation Protected Securities; Notes, 0.13%, 4/15/18 31,162,130 d Total Bonds and Notes (cost $587,052,577) Face Amount Covered by Option Purchased.0% Contracts ($) Value ($) Put Options U.S. Treasury 10 Year Notes, March 2014 @ $122.5 (cost $206,690) 220,000 e Principal Short-Term Investments8.5% Amount ($) Value ($) U.S. Treasury Bills: 0.02%, 2/20/14 46,132,000 46,131,954 0.04%, 6/12/14 405,000 f 404,944 Total Short-Term Investments (cost $46,536,523) Other Investment1.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $6,839,413) 6,839,413 g Total Investments (cost $640,635,203) % Liabilities, Less Cash and Receivables %) ) Net Assets % REMICReal Estate Mortgage Investment Conduit a Variable rate securityinterest rate subject to periodic change. b The Federal Housing Finance Agency ("FHFA") placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. c Purchased on a forward commitment basis. d Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. e Non-income producing income. f Held by or on behalf of a counterparty for open financial futures contracts. g Investment in affiliated money market mutual fund. At January 31, 2014, net unrealized appreciation on investments was $11,502,657 of which $15,945,057 related to appreciated investment securities and $4,442,400 related to depreciated investment securities. At January 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) U.S. Government Agencies/Mortgage-Backed 99.4 Short-Term/Money Market Investments 9.8 Asset-Backed 10.0 Residental Mortgage-Backed .1 Option Purchased .0 † Based on net assets. STATEMENT OF FINANCIAL FUTURES January 31, 2014 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 1/31/2014 ($) Financial Futures Long U.S. Treasury 5 Year Notes 165 19,903,125 March 2014 (13,906) U.S. Treasury 10 Year Notes 122 15,341,500 March 2014 212,047 Gross Unrealized Appreciation Gross Unrealized Depreciation STATEMENT OF OPTIONS WRITTEN January 31, 2014 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Put Option: U.S. Treasury 10 Year Notes, March 2014 @ $121 (premiums received $95,810) 220,000 The following is a summary of the inputs used as of January 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 54,955,157 - Mutual Funds 6,839,413 - - Residential Mortgage-Backed - 574,693 - U.S. Government Agencies/Mortgage-Backed - 510,906,997 - U.S. Treasury - 78,714,227 - Other Financial Instruments: Financial Futures++ 212,047 - - Options Purchased 85,938 - - Liabilities ($) Other Financial Instruments: Financial Futures++ (13,906) - - Options Written (34,375) - - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended January 31, 2014 is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS PREMIER GNMA FUND, INC. - Dreyfus GNMA Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 25, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 25, 2014 By: /s/ James Windels James Windels Treasurer Date: March 25, 2014 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
